DETAILED ACTION
	This action is responsive to 12/27/2021.
	Prior objection to claim 12 has been withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6, 8-9, and 11-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The current invention is directed to an in-cell touch solution for embedding a touch panel into a liquid crystal display panel, a liquid crystal panel, and a method for driving the same.
The prior art of record fails to adequately disclose the combined features of the claimed invention (claim 1 taken as representative of the claims), particularly, the prior art of record fails to adequately disclose “An array substrate, comprising: a plurality of data lines, a plurality of touch lines, a plurality of touch electrodes, a plurality of first switching devices, a plurality of gate lines, and a plurality of first control lines connected to the plurality of first switching devices, wherein each of the touch electrodes is electrically connected to at least one of the touch lines, each of the first switching devices is electrically connected to one of the data lines and one of the touch electrodes respectively, each of the first switching devices is configured to selectively turn on or turn off the data line and the touch electrode which are connected, the plurality of gate lines intersect with the plurality of data lines, the plurality of first control lines have a same extension direction as the plurality of gate lines, and each of the touch electrodes comprises two points electrically connected to the data line and two points electrically connected to the touch line, wherein the two points electrically connected to the data line are disposed at an interval along an extension direction of the first control line, and the two points electrically connected to the touch line are disposed at an interval along the extension direction of the first control line.” Similar limitations are also recited in independent claims 15 and 17.
Claims 2-6, 8-9, 11-14, 16, and 18-23 variously depend from and further limit independent claims 1, 15, and 17, and are therefore equally allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627